DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
1.	The information disclosure statement filed 23 July 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	Specifically, Applicant has not provided a legible copy of each of the lined-out cited foreign patent documents.  Further, the information provided for the lined-out U.S. Patent Application Publication (i.e., 20160016425) is incorrect.

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: C (Fig. 1), R3 (Fig. 2), 380’ (Fig. 4) and 302’ (Fig. 5).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claims 4 and 16 are objected to because of the following informality:  The term “ordinate” in each of these claims should be replaced with the term -- coordinate -- to correct an apparent typographical error.  Appropriate correction is required.

4.	Claims 7 and 8 are objected to because of the following informality:  The phrase “each of the plurality of spoke nests” in each of these claims should be replaced with the phrase -- each of the plurality of spokes nest -- for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2-5, 7-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding both claims 2 and 16, there is insufficient antecedent basis for “the total load exerted on the wheel”, “the vehicle”, “the area within the outer perimeter of the contact patch”, and “the contact patch”.
	Regarding claim 3, there is insufficient antecedent basis for “the contact patch”.
	Regarding both claims 3 and 16, there is insufficient antecedent basis for “the stiffness of each spoke”.
Regarding both claims 4 and 16, there is insufficient antecedent basis for “the force exerted by each spoke”.
Regarding claim 5, there is insufficient antecedent basis for “the connection point of the spoke with the hub” and “the connection point of the spoke with the outer band”.
Regarding claim 7, there is insufficient antecedent basis for “the adjacent spoke”.
Regarding claim 8, there is insufficient antecedent basis for “the nose”, “the connection point of the adjacent spoke with the hub”, and “the connection point of the adjacent spoke with the outer band”.
Regarding both claims 9 and 10, there is insufficient antecedent basis for “the maximum loading condition”.
Regarding each of claims 11-13, there is insufficient antecedent basis for “the tire”.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg (US 4,553,577).
	Gregg, in the embodiment shown in Fig. 1, discloses a non-pneumatic wheel defining an axis of rotation and defining an axial direction, a radial direction, and a circumferential direction (evident from Fig. 1), the non-pneumatic wheel comprising: an outer band 1, an outer surface of the outer band having a ground contacting surface (evident from Fig. 1); wherein the outer band implicitly forms a contact patch under a normal loading condition (evident from Fig. 1); a hub 2; and a plurality of spokes 3; where each spoke forms a “generally” radial line between the connection point of the spoke with the hub and the connection point of the spoke with the outer band (Fig. 1), wherein the plurality of spokes each possess a v-shaped geometry (Fig. 1; lines 59-63 of col. 1), wherein each of the plurality of spoke nests with the adjacent spoke (lines 5-7 of col. 2), and wherein each of the plurality of spoke nests with the adjacent spoke such that the nose of the spoke extends past a vertical line drawn between the connection point of the adjacent spoke with the hub and the connection point of the adjacent spoke with the outer band (evident from Fig. 1 and lines 5-7 of col. 2).
	While the claimed mathematical formulas for determining the average contact pressure of the wheel, and the fractional radial stiffness and non-linearity of the spoke would be implicitly present from the disclosure of Gregg, Gregg fails to expressly disclose the claimed ranges of these variables.  However, it is noted that Applicant’s disclosure fails to establish the criticality of any of these claimed ranges
	Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have modified the non-pneumatic wheel of Gregg to have an average contact pressure equal to a value in the range of 2 to 4 bar, and each spoke to have a fractional radial stiffness value within a range of 3 N/mm/deg to 3.66 N/mm/deg and a non-linearity of less than 20% when deflected under normal loading conditions based upon a number of known parameters such as the total loading on the vehicle and the number of wheels of the vehicle receiving the load, the dimensions and materials used to form the ground-contacting outer band, the number of spokes, the specific geometry of the spokes including their shape and effective length, the materials used to form the spokes, and the intended use of the wheel.
	Evidence that these claimed variables are result-effective variables which are directly dependent on the abovementioned known parameters can be found in paragraphs [0002-0010] of Applicant’s BACKGROUND section, the claimed mathematical formulas in the instant application used to calculate the variables, lines 1-56 of col. 2 of Gregg, lines 26-47 of col. 9 of Rhyne et al. (US 7,013,939 B2), and Figs. 3a and 3b of Cron (US 2009/0294000).
	Moreover, inasmuch as the structure recited in Gregg is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent (See MPEP 2112.01, which states in part, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claims 9 and 10, although Gregg fails to expressly disclose the normal loading condition, it is well known in the art that the maximum load capacity of a tire is indicated thereon to ensure the proper function of the wheel during use.  Therefore, one of ordinary skill in the art would find it obvious to utilize a normal loading condition that is either the maximum loading condition or slightly below the maximum loading condition, such as 80% of the maximum loading condition, to ensure that the non-pneumatic wheel of Gregg is able to function as intended by not exceeding the loading limit of the wheel.
	
11.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg in view of Mercat et al. (US 8,215,720; hereafter “Mercat”).
	Gregg fails to expressly disclose how the spokes are assembled.
	Mercat, however, teaches that spokes are conventionally assembled to be in either pre-compression or pre-tension when the wheel/tire is in an unloaded state to obtain desired properties (lines 14-67 of col. 1), but can also be assembled in a neutral state when the wheel/tire is in an unloaded state to provide an optimal service life for the wheel (lines 15-32 of col. 3).
	From these teachings of Mercat, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-pneumatic wheel of Gregg so that he spokes are either in pre-tension, pre-compression, or in a neutral state when the wheel/tire is in an unloaded state to achieve desired and predictable properties for the wheel during use.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617